                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

MARK SYKES                                                                   PLAINTIFF

v.                          CASE NO. 5:19-CV-00061 BSM

TAYLOR                                                                     DEFENDANT


                                           ORDER

       After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 3] is adopted, and the plaintiff’s complaint is dismissed

without prejudice. A certificate of appealability will not issue, and an in forma pauperis

appeal would not be taken in good faith.

       IT IS SO ORDERED this 4th day of April 2019.



                                                   UNITED STATES DISTRICT JUDGE
